Title: To John Adams from John Winthrop, 25 October 1775
From: Winthrop, John
To: Adams, John


     
      Watertown Octr. 25. 1775
      Dear Sir
     
     I received your Favor by Mr. Lynch. I was very sorry I had no opportunity of Shewing respectto the Gentlemen of the Congress, and was particularly concerned that I could not have more ofthe conversation of my excellent Friend Dr. Franklin. But they were continually sitting at Head Quarters, and the Council were every day sitting at Watertown; so that I never saw them butonce, which was when they dined here at the invitation of the House of Representatives. I thoughtitnecessary to communicate your Letter to the Committee of Council appointed to confer with the Delegates from the Congress, who were Mr. Bowdoin, Col. Otis, Mr. Sever and Mr. Spooner.
     What news we have here, the Gentlemen will inform you at their return. The two armies remain in the same situation as when you left us. Ours, tis said, continues inactive, for want of ammunition. I heartily wish, any method could be devised to furnish them with a sufficient stock, without delay. I am very much afraid, if those folks are not got out of Boston before they receive reinforcements, we shall never be able to get them out afterwards.
     We have just received an account, that last Wednesday two men of war and two Tenders cannonaded the town of Falmouth, and set it on fire, and that 2/3 of it is burnt down. This, without any provocation. The particulars, I suppose, you will see in the Newspapers. Tis expected they intend to treat our other Sea ports in the same manner.
     The General Court is constantly sitting. A difficulty has arisen, relating to the choice and appointment of Military officers; founded on a Resolve of the Congress, which seems to leave the appointment of such officers to the Assemblies in the several Colonies. The House think this Resolve gives them the power of appointing Military officers. The Board are of opinion, that, by the Charter, this power is lodged with them at present; and as, in the first Resolve of the Congress, by which this Court was convened, we were advised to keep as near as possible to the Charter, the Board think themselves obliged to adhere to it. I am afraid, this will bring on an altercation which may be attended with disagreable consequences, unless the Congress should explain themselves on this head.
     I have the pleasure to congratulate you on your being appointed a Judge of the Superior Court; and I add, to the universal satisfaction of the people. I hope, e’er long to see you on that Bench. In the mean time, I cannot but pity you under the load of perplexing difficulties with which I suppose you are embarrassed; but hope that by firmness and perseverence you will extricate your selves and us.
     It is reported that there is a rich lead mine at South Hampton in this Colony, and another at Middleton in Connecticutt. But whether any thing is likely to be done to effect in either of them, I cannot say.
     With respectful Compliments to the Gentlemen of your Company I am with great esteem Your sincere Friend and humble servt
     Octr. 29. Last night I was very kindly and hospitably entertained at your Seat in Braintree, having accompanied Dr. Franklin a little way on his journey. This morning, I left your Lady and young Family in perfect health.
    